EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1-3, 11 and 16 in the After Final Amendment filed May 16, 2022 have been received, considered and entered by Examiner.

Claim 20 incorrectly identified as “(Withdrawn)”
Examiner notes that claim 20 is incorrectly identified as “(Withdrawn)” in the After Final Amendment filed May 16, 2022. Claim 20 is a part of the elected Group I claims. The status identifier of claim 20 is corrected via Examiner’s amendment below.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 1-16 and 20 has been withdrawn due to Applicant’s addition of “Shore A” to claims 1-3, 11 and 16 in the After Final Amendment filed May 16, 2022.

Election/Restrictions
Independent claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 12, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application is amended as follows:

In the claims:

Rejoin claims 17-19.
In claim 20, replace the “(Withdrawn)” status identifier with --(Original)--.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
		
	    In regard to independent claim 1, the prior art fails to fairly teach or suggest to those of ordinary skill in the art medical tubing for administration of medical fluid by infusion having all structural, compositional and property limitations as claimed, including at least two layers (the inner and outer layers, where both are of the same polymeric material), where the inner layer includes a higher amount of a plasticizer than the outer layer such that the Shore A hardness of the outer layer is at least about 5 Shore A units greater than a Shore A hardness of the inner layer. Close prior art Matsushita et al. (US 2002/0010386) disclose a tube for an endoscope, which has different structural features from a medical tubing for administration of medical fluid by infusion, and do not specifically teach any embodiment where the material of each of the layers (including the inner and outer layers) is the same (see Examples on pages 19-23).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788